Case 8:18-cv-03396-PWG Document 1 Filed 1__1/02/18 Page 1 of 14

_ F:s-e:o

u.s. ci;srasr.r comm
UNITEI) sTATEs ms'rrucr consumer sr r-:Aa‘a_asa
FoR THE DISTRICT or MARYLAND _
28!3 %€U‘J. '2 Pl’l 21 li`i

 

1 ;:=;g ra‘;:';~e
ALDE~BINET TCHATCHOU, Individually and Cj-;",""‘§_E\§;§jd¢;§;i;§“
On Behalf of All Others Similarly Situated Civil Action No.
Apt. 1220 BY.__..M__*M_._BEFUT":’
2395 Eversyde Avenue, S.W.
Calgary, Albelta, Canada CLASS ACTION COMPLAINT
F()R VIOLATION OF THE
Plaintiff, FEDERAL; SECURITIES LAWS
v.

lNDIA GLOBALIZATION CAPITAL, INC.
4336 Montgomery Ave.
Bethesda, Maryland 20814
SERVE ON RESIDENT AGENT:
The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville-Timonium, MD 21093-2264

RAM MUKUNDA
43 36 Montgomery Ave.
Bethesda, Maryland 20814

RICHARD PRINS
4336 Montgomery Ave.
Bethesda, Maryland 20814

and
SUDHAKAR SHENOY
43 36 Montgomery Ave.
Bethesda, Maryland 20814

Defendants.

 

 

§_QM,.I:_M

Plaintiff, Alde-Binet Tchatchou (“Plaintiff”), individually and on behalf of all other
persons similarly situated, by the undersigned attorneys, alleges the following based upon
personal knowledge as to himself and his own acts, and upon information and belief as to all
other matters based upon, inter alia, the investigation conducted by and through his attorneys,

#3!67848\/.1

Case 8:18-cv-03396-PWG Documentl Filed11/02/18 Page.Z of 14

which included, among other things, a review of the defendants’ public documents,
announcements made by defendants, U.S. Securities and Exchange Commission (“SEC”) filings,
wire and press releases published by and regarding India Globalization Capital, Inc. (“IGC” or
the “Company”), and information readily available on the Internet. Plaintiff believes that
substantial evidentiary support will exist for these allegations after a reasonable opportunity for
discovery.
NATURE OF THE ACTION

l. This is a federal securities class action on behalf of all persons or entities who
purchased or otherwise acquired IGC common Stock between Septernber 26, 2018 and October
29, 2018, both days inclusive (the “Class Period”), seeking to recover damages caused by
defendants’ violations of the federal securities laws and to pursue remedies under Sections lO(b)
and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
promulgated thereunder, against the Company and certain of its top officials

JURISDICTION & VENUE

2. The federal law claims asserted herein arise under Sections lO(b) and 20(a) of the
Exchange Act, 15 U.S.C. § 78j(b) and § 78t(a), and Rule 10b-5, 17 C.F.R. § 240.]0b-5,
promulgated thereunder by the SEC.

3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 133l, as well as Section 27 ofthe Exchange Act, 15 U.S.C. § 78aa '

4. This Court has jurisdiction over each defendant named herein because each
defendant has sufficient minimum contacts With this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

#3167848\/.1

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 3 of 14

5. Venue is proper in this Court pursuant to 28 U.S.C. § l391(b) and Section 27 of
the Exchange Act because many of the false and misleading statements were made in or issued
from this District, and IGC’s U.S. offices are located within this District.

6. In connection with the acts, conduct, and other wrongs alleged in this complaint,
defendants, directly or indirectiy, used the means and instrumentalities of interstate commerce
including, but not limited to, the United States mails, interstate telephone communications, and
the facilities of the national securities exchange

PARTIES

7. Plaintiff purchased IGC securities during the Class Period at artificially inflated
prices as set forth in the certification annexed hereto.

8. Defendant IGC is a Maryland corporation headquartered in Bethesda, Maryland,
with its principal executive offices located at 4336 Montgomery Ave., Bethesda, Maryland
20814. IGC common stock traded, under the ticker symbol “IGC,” on the NYSE American
exchange

9. Defendant Ram Mukunda has served as President`, Chief Executive Officer, and
Director of IGC Since April 2005. According to the Company’s Annual Report filed on Form
10-K with the SEC for the 2018 fiscal year (the “2018 Form 10-K”), as of May 31, 2018,
Mukunda was the beneficial owner of 2,668,683 shares of IGC common stock, representing
approximately 8.1% of the shares issued and outstanding at that time.

10. Defendant Richard Prins has served as Chairman of the Board of Directors and
Audit Committee Chairrnan since 2012 and a director since May 2007. According to the 2018
Form lO~K, as of May 31, 2018, Prins was the beneficial owner of 268,000 shares of IGC

common stock, representing approximately .8% of the shares issued and outstanding at that time.

#3 167848\1,1

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 4 of 14

ll. Defendant Sudhakar Shenoy has served as Compensation Committee Chairman
since 2012 and a director since May 2005. According to the 2018 Form 10-K, as of May 31,
2018, Shenoy was the beneficial owner of 830,000 shares of IGC common stock, representing
approximately 2.5% of the shares issued and outstanding at that time

12. Defendants Mukunda, Prins, and Shenoy are together referred to herein as the
“Individual Defendants.”

13. Each of the'Individual Defendants: (a) directly participated in the management of
the Company; (b) was directly involved in the day-to-day operations of the Company at the
highest levels; (c) was privy to confidential proprietary information concerning the Company and
its business and operations; (d) was directly or indirectly involved in drafting, producing,
reviewing, and/or disseminating the false and misleading statements and information alleged
herein; (e) was directly or indirectly involved in the oversight or implementation of the
Company’s internal controls; (f) Was aware of or recklessly disregarded the fact that false and
misleading statements were being issued concerning the Company; and/or (g) approved or
ratified these statements in violation of the federal securities laws. `

14. Together, IGC and the Individual Defendants are referred to herein as

 

“Defendants.”
SUBSTANTIVE ALLEGATIONS
Background
15. IGC operates two distinct business segments One segment develops and

commercializes cannabinoid based alternative therapies for indications such as Alzheimer’s
disease, Parkinson’s disease, and pain. The Company’s second segment, operated since its

inception, is a legacy business that involves trading commodities and heavy equipment rental.

#3167848v.1

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 5 of 14

Defendants’ False and Misleading Class Period Statements
16. The Company’s entry into the cannabinoid business attracted widespread
attention, and particularly its announcement that it would be entering a partnership to launch a
hemp/CBD-infused energy drink called “Nitro-G” on September 25, 2018. The Company made
this announcement via press releases Which stated in relevant part:
IGC to Enter the Hemp/CBD-Infused Energy Drink Space

BETI-IESDA, MD. September 25, 2018 / lndia Globalization Capital, Inc.
(NYSE AMERICAN: IGC) announces today that it has executed a
distribution and partnership agreement for several products including a
sugar free, energy drink called ‘Nitro G’.

IGC will pay 797,000 shares of restricted, unregistered, common stock, for
a lO-year agreement, with an option for multiple 5-year extensions, for the
rights to market the products in the U.S., Canada, Mexico and South
America and exclusive global rights to all developed CBD-infused
products.

IGC plans to create a branded, hemp/CBD-infused version of the
formulation that addresses market demand for energy drinks with the
inclusion of healthy properties derived from hemp including CBD.

“According to a Grand View Research forecast, the global energy drinks
market is projected to be almost $85 billion by the year 2025, with non-
alcoholic beverage sales expected to account for a significant portion of
the market This represents a unique opportunity for the development and
commercialization of a CBD-infused, sugar free energy beverage,” stated
Ram Mukunda, CEO Of IGC.

“By combining the experience of IGC With Hyalolex With the
manufacturer in Malaysia, we potentially bring together unique expertise
in microencapsulation, solubility, infusion, controlled dose delivery, and
sugar free processes, among others. This will help introduce an exciting
CBD-infused energy drink to the market and the acquired knowledge base
can be further leveraged to diversify the delivery method for IGC branded
products including I-Iyalolex‘m, our flagship product for patients suffering
from Alzheimer’s,” continued Mukunda.

This transaction is particularly timely given the language of the 2018 Farm
Bill that currently addresses potentially legalizing, on a federal level,

#3167848v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 6 of 14
industrial hemp and products derived from it_, including hemp oil that
contains CBD.

17‘. Within one week of the Company’s announcement, the Company’s stock rocketed
458%. Also during this week, the Company conducted an at-the-market Stock offering
announced on September 22, 2018, raising 330 million in capital.

18. The statements referenced in 1111 16-17 above were materially false and/or
misleading because they misinterpreted and failed to disclose the following adverse facts
pertaining to the Company’s business and operations Which were known to Defendants or
recklessly disregarded by them. Specifically, Defendants made false and/or misleading
statements and/or failed to disclose that (i) IGC was engaged in ventures or promotions which it
had not developed to commercial stage (ii) IGC or its management had engaged in operations
contrary to the public interest; and (iii) that as a result of the foregoing, IGC’s public statements
were materially false and misleading at all relevant times.

The Truth Emerges

19. Following the astronomic rise of the Company’s stock price, stock commentary
website Citron Research posted a tweet on Twitter.com questioning the veracity of the
Company’s operationsl Marketwatch also launched an`investigation and published a story
similarly questioning the Company’s operations. Under this scrutiny, the stock price
precipitously declined

20. On October 29, 2018, NYSE American LLC (“NYSE American” or the
“Exchange”) announced that trading in the Company’s stock would be immediately suspended
and delisted from the Exchange, stating in relevant part:

NYSE AMERICAN TO SUSPEND TRADING IN INDIA

GLOBALIZATION CAPITAL, INC. (IGC) AND COMMENCE
DELISTING PROCEEDINGS

#316784Sv.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 7 of 14

NEW YORK, October 29, 2018 - NYSE American LLC (“NYSE
American” or the “Exchange”) announced today that the staff of NYSE
Regulation has determined to commence proceedings to delist the
common stock of India Globalization Capital, Inc. (the “Company”) --
ticker symbol IGC -~from the Exchange. Trading in the Company’s
common stock on the NYSE American will be suspended immediately

NYSE Regulation commenced delisting proceedings against the Company
pursuant to Section 1003(€) (i) of the NYSE American Company Guide
(the “Company Guide”) which states that where the issuer has
substantially discontinued the business that it conducted at the time it was
listed or admitted to trading, and has become engaged in ventures or
promotions which have not developed to a commercial stage or the
success of which is problematical, it shall not be considered an operating
company for the purposes of continued trading and listing on the
Exchange.

NYSE Regulation also considered Section 1003(f) (iii) because the
Company or its management have engaged in operations which, in the
opinion of the Exchange, are contrary to the public interest Section
1009(a) (ii) of the Company Guide states that it is necessary and

appropriate for the protection of investors to immediately suspend trading
in the Company’s common stock.

21. As a result of Defendants’ wrongful acts and omissions, and the precipitous
decline in the market value of the Company’s securities and its suspension from the Exchange,
Plaintiff and the other members of the Class have suffered significant losses and damages

ADDITIONAL ALLEGATIONS OF SCIENTER

22. As alleged herein, Defendants acted With scienter since they knew that the public
documents and statements issued or disseminated in the name of the Company were materially
false and/or misleading; knew that such statements or documents would be issued or
disseminated to the investing public', and knowingly and substantially participated or acquiesced
in the issuance or dissemination of such statements or documents as primary violations of the
federal securities laws. As set forth elsewhere herein in detail, Defendants, by virtue of their

receipt of information reflecting the true facts regarding lGC, their control over, and/or receipt

#3 167848v.1

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 8 of 14

and/or modification of IGC’s allegedly materially misleading misstatements and/or their
associations with the Company which made them privy to confidential proprietary information
concerning Concordia, participated in the fraudulent scheme alleged herein.

23. Further, the Individual Defendants had a financial motive to artificially inflate the
price of the Company’s stock through the announcement of non-commercially viable ventures.
According to the 2018 Form 10-K, the Individual Defendants controlled 11.4% of the
Company’s outstanding stock.

NO SAFE HARBOR

24. The statutory safe harbor provided for certain forward-looking statements does
not apply to any of the false statements alleged herein. None of the statements alleged herein is a
“forward-looking statement” and no such statement was identified as a “forward-looking
statement” when made. Rather, the statements alleged herein to be false and misleading all
relate to facts and conditions existing at the time the statements were made. Moreover,
cautionary statements, if any, did not identify important factors that could cause actual results to
differ materially from those in any forward-looking statements

251 In the altemative, to the extent that the statutory safe harbor does apply to any
statement pleaded herein that is deemed to be forward-looking, the Defendants are liable for such
false forward-looking statements because, at the time each such statement was made: (i) the
Speaker actually knew and/or recklessly disregarded the fact that such forward-looking statement
was materially false or misleading and/or omitted facts necessary to make statements previously
made not materially false and misleading; and/or (ii) each such statement was authorized and/or
approved by a director and/or executive officer of IGC Who actually knew or recklessly

disregarded the fact that each such statement was false and/or misleading when made.

#3 l6'7848v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 9 of 14

26. None of the historic or present tense statements made by the Defendants was an
assumption underlying or relating to any plan, projection, or statement of future economic
perfonnance, as they Were not stated to be Such assumptions underlying or relating to any
projection or statement of future economic performance when made, nor were any of the
projections or forecasts made by the Defendants expressly related to or stated to be dependent on
those historic or present tense statements when made.

CLASS ACTION ALLEGATIONS

27. Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
Rules of Civil Procedure on behalf of all persons who purchased or otherwise acquired IGC
securities during the Class Peiiod (the “Class”). Excluded from the Class are Defendants and
their families, the officers and directors of the Company at all relevant times, members of their
immediate families and their legal representatives, heirs, successors, or assigns, and any entity in
which Defendants have or had a controlling interest

28. The members of the Class are so numerous`that joinder of all members is
impracticable, since IGC has millions of shares of stock outstanding and because the Company’s
shares Were actively traded on the NYSE American. As of June 15, 2018, had more than 31
million shares issued and outstanding While the exact number of Class members is unknown to
Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff believes
that there are thousands of members in the proposed Class and that they are geographically
dispersed.

29. There is a well-defined community of interest in the questions of law and fact
involved in this case. Questions of law and fact common to the members of the Class, which
predominate over questions that may affect individual Class members, include, inter alfa:

(a) whether the Defendants violated the Exchange Act;
9

#3167548v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 10 of 14

(b) whether the Defendants omitted and/or misrepresented material facts in their
publicly-disseminated reports, press releases, and statements during the Class
Period;

(c) whether the price of IGC securities was artificially inflated during the Class
Period as a result of the material omissions and/or misrepresentations complained
of herein; and

(d) whether the members of the Class have sustained damages as a result of the
decline in value of IGC’s stock when the truth was revealed.

30. Plaintiff s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from the Defendants’ wrongful conduct in a substantially identical manner.

31. Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests that conflict with those
of the other members of the Class.

32.- A class action is superior to other available methods for the fair and efficient

adjudication of this controversy

CLAIMS FOR RELIEF

 

COUNT I

Violation of Section 10(b) of the Exchange Act and Rule 10b-5
Promulgatec_i Thereunder Agai§_lst All Defendants

33. Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.
34. This Count, asserted against all of the Defendants, is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

10

#3|6784Sv.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 11 of 14

35. During the Class Period, the Defendants, individually and in concert, directly or
indirectly, disseminated or approved the false and/or misleading statements specified above,
which they knew or deliberately disregarded were false and/or misleading in that they contained
material misrepresentations and failed to disclose material facts necessary in order to make the
statements made, in light of the circumstances in which they were made, not misleading

36. The Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:

(a) Employed devices, schemes and artifices to defraud',

(b) Made untrue statements of material facts or omitted to state material facts
necessary in order to make the statements made, in light of the
circumstances in which they were made, not misleading', and/or

(c) Engaged in acts, practices, and a course of business that operated as a
fraud or deceit upon Plaintiff and others similarly situated in connection
with their purchases of IGC securities during the Class Period.

37. The Defendants acted with scienter in that they knew that the public documents
and statements issued or disseminated in the name of IGC were materially false and misleading',
knew that such statements or documents would be issued or disseminated to the investing public;
and knowingly and substantially participated or acquiesced in the issuance or dissemination of
such statements or documents as primary violations of the securities laws. These Defendants, by
virtue of their receipt of infomiation reflected the true facts regarding IGC, their control over
and/or receipt of and/or modification of IGC’s allegedly materially false and misleading
statements, and/or their associations with the Company, which made them privy to confidential
proprietary information concerning lGC, participated in the fraudulent scheme alleged herein.

38. The Individual 'Defendants, who are senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material
l l

#3l67348v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 12 of 14

statements set forth above, and intended to deceive Plaintiff and the other members of the Class
or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and
disclose the true facts in the statements made by them or other IGC personnel to members of the
investing public, including Plaintiff and the Class

39. As a result of the foregoing, the market price of IGC securities was artificially
inflated during the Class Period. Unaware of the falsity of the Defendants’ statements Plaintiff
and the other members of the Class relied on the statements described above and/or the integrity
of the market price of IGC securities during the Class Period in purchasing IGC securities at
prices that were artificially inflated as a result of the Defendants’ false and misleading
statements

40. As a result of the wrongful conduct alleged herein, Plaintiff and other members of
the Class have suffered damages in an amount to be established at trial.

41. By reason of the foregoing, the Defendants have violated Section 10(b) of the
Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other
members of the Class for the substantial damages they suffered in connection with their
purchases of IGC securities during the Class Period.

COUNT ll
Violation of Section 20(a) of the Exchange Act Against tile Individual Defendants

42. Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein,

43. During the Class Period, the Individual Defendants participated in the operation
and management of IGC and conducted and participated, directly and indirectly, in the conduct
of the Company’s business affairs As a consequence of their senior positions, the Individual

Defendants knew or recklessly disregarded the fact that the adverse information'specified herein
12 k

#3 16?848v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 13 of 14

had not been disclosed to, and was being concealed from, the investing public. Plaintiff and the
other members of the Class had no access to such inforrnation, which was and is solely under the
control of the Defendants
44. As officers and/or directors of a publicly-owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information about the Company to
the investing public, and to correct promptly any public statements issued by IGC that had
become materially false or misleading

45. As a result of their positions of control and authority as senior officers and/or
directors of the Company, the Individual Defendants were able to, and did, control the contents
of the various reports, press releases, and public filings that IGC disseminated in the marketplace
during the Class Period concerning its business operations Throughout the Class Period, the
Individual Defendants exercised their power and authority to cause IGC to engage in the
wrongful acts complained of herein. The Individual Defendants therefore, were “controlling
persons” of IGC within the meaning of Section 20(a) of the Exchange Act. ln this capacity, they
participated in the unlawful conduct alleged herein, which artificially inflated the market price of
IGC securities

46. By reason of the above conduct, the Individual Defendants are liable pursuant to
Section 20(a) of the Exchange Act for the violations committed by IGC.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

(A) Declaring this action to be a class action pursuant to Rule 23 of the Federal Rules
of Civil Procedure, and designating Plaintiff as class representative and Plaintiffs counsel as

Class Counsel;

13

#316'1'848v.l

Case 8:18-cv-03396-PWG Document 1 Filed 11/02/18 Page 14 of 14

(B) Awarding compensatory damages in favor of Plaintiff and the other members of
the Class against all of the Defendants, jointly and severally, for all damages sustained as a result
of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

(C) Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
the prosecution of this action, including reasonable attorneys’ fees and expert fees; and

(D) Awarding such other and further relief as the Court may deem just and proper.

MIM
Plaintiff hereby demands a trial by jury.
DATED: November 2, 2018 TYDINGS & ROSENBERG LLP
37
Jolin B. lsbfs;; f§§.‘);)_~
iisbister(££'tvdingslaw.com

Daniel S. Katz (01148)

dkatz§£iityr_l_ipg§_law,com

One East Pratt Street, Suite 901
Tel: 410-752-9700

Fax: 410-727-5460

 

Attomeysfor Plaintijf
OfCounsel.'

WOLF HALDENSTEIN
AI)LER FREEMAN & HERZ LLP
Gregory l\/l. Nespole
Matthew M. Guiney
guiney§ci`)whafii.com
Kevin G. Cooper
k.cooper§a`)wliafli.com
270 Madison Avenue
New York, NY 10016
Tel: (212) 545-4600
Fax: (212) 686-0114

i4

#316'."848\'.1

